Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered February 16, 1973, convicting him of possession of a dangerous weapon, etc., as a misdemeanor, upon his plea of guilty, and imposing sentence. The appeal also brings up for review the denial of defendant’s motion to suppress certain physical evidence. Judgment reversed, on the law and the facts, motion granted, and indictment dismissed. The arresting officer saw the defendant standing next to the basement door of the apartment house in which he lived, apparently reading his mail. One week earlier a narcotics arrest had been made in that 'basement. The defendant’s presence near the basement door aroused the officer’s suspicions and he decided to stop and question him. In doing so he noticed a bulge in the defendant’s outer pocket, which turned out to be a handgun. Under the facts of this case, the officer’s stopping of the defendant was a constitutionally impermissible intrusion upon his privacy (see People v Sanchez, 38 NY2d 72; People v Cantor, 36 NY2d 106). Hence, the evidence seized must be suppressed and the indictment dismissed. Martuscello, Acting P. J., Cohalan, Rabin, Shapiro and Titone, JJ., concur.